Case 1:16-cv-00041-CFC Document 259 Filed 04/30/19 Page 1 of 3 PageID #: 11206

                       MORRIS, NICHOLS, ARSHT            &    TUNNELL   LLP
                                     1201 N ORTH M ARKET S TREET
                                            P.O. B OX 1347
                                 W ILMINGTON , D ELAWARE 19899-1347

                                            (302) 658-9200
                                         (302) 658-3989 FAX
MICHAEL J. FLYNN
(302) 351-9661
(302) 498-6217 FAX
mflynn@mnat.com
                                          April 29, 2019


The Honorable Colm F. Connolly                                  VIA ELECTRONIC FILING
United States District Court
  for the District of Delaware
844 King Street
Wilmington, DE 19801-3555

         Re:         f’real Foods, LLC et al. v. Hamilton Beach Brands, Inc. et al.,
                     C.A. No. 16-41-CFC

Dear Judge Connolly:

       Plaintiffs write in response to the Court’s question concerning its obligations
if it were to determine, during trial.

       In general, “district courts may engage in a rolling claim construction, in
which the court revisits and alters its interpretation of the claim terms as its
understanding of the technology evolves.” Pfizer, Inc. v. Teva Pharms., USA, Inc.,
429 F.3d 1364, 1377 (Fed. Cir. 2005); see also Jack Guttman, Inc. v. Kopykake
Enterprises, Inc., 302 F.3d 1352, 1361 (Fed. Cir. 2002) (“District courts may
engage in a rolling claim construction . . . [and] [t]his is particularly true where
issues involved are complex, either due to the nature of the technology or because
the meaning of the claims is unclear from the intrinsic evidence.”).
      This same reasoning can apply during trials under certain circumstances.
See Pressure Prods. Med. Supplies, Inc. v. Greatbatch Ltd., 599 F.3d 1308, 1315-
16 (Fed. Cir. 2010) (affirming trial court’s adjustment, during trial, of definition of
a previously construed term, in response to Defendant’s cross examination that
“revealed a dispute over the trial court’s definition of the term ‘score line’ in its
Markman order.”).
      However, there can be significant consequences from revising an already
construed claim term during trial. See TQP Dev., LLC v. Intuit Inc., 2014 WL
Case 1:16-cv-00041-CFC Document 259 Filed 04/30/19 Page 2 of 3 PageID #: 11207
The Honorable Colm F. Connolly
April 30, 2018
Page 2

2810016, *5 (E.D. Tex. Jun. 20, 2014) (“[A]mending the claim construction [at
trial] would be more problematical.”). By the time trial begins, each party has
heavily relied on the Court’s constructions. The parties have made decisions
before and during trial based on those constructions, which have direct and indirect
effects on almost every aspect of a patent infringement case. Such conduct
includes taking certain positions and conceding others, such as dropping claims or
prior art references in response to the Court’s constructions. To alter the basis
upon which the parties have conducted themselves pre-trial and during trial has the
potential to render previous strategic and practical decisions moot, and would
require the parties to re-evaluate many of their previous strategic decisions.

       There are also significant consequences resulting from revising a construed
claim term after the jury has heard evidence based on the original construction of
that claim term. Here, for example, Plaintiffs have presented their case-in-chief
based on the Court’s original Claim Construction Order (D.I. 83), including most
notably Plaintiffs’ infringement analysis from Dr. Maynes. Re-construing a claim
term at this stage would likely result in substantial prejudice to the parties, absent
considerable modifications to the currently scheduled trial. Such modifications
would necessarily require the expenditure of significant resources by the Court, the
jurors, and the parties. Depending on the revised constructions the trial may need
to be extended (trial time may need to be re-allotted), re-scheduled, or as Judge
Andrews found in one case, may result in a mistrial. See InterDigital
Communications Inc. v. ZTE Corp., C.A. No. 13-09-RGA, Tr. at 680 (D. Del.
Oct. 22, 2014) (declaring mistrial for patent for which construction was revised
during trial) (attached as Exhibit A); see id. D.I. 571, at 3 (“The Court declared a
mistrial as to the ’151 patent on October 22, 2014.”) (attached as Exhibit B).
Moreover, because the jury has already heard Plaintiffs’ case-in-chief based on the
original claim constructions, revising the claim construction now would risk
significant jury confusion, as the jury has already heard evidence may no longer be
applicable or appropriate.

       Although there is authority permitting the Court to change its claim
construction at any time, including during trial, the Court is not required to do so,
and the consequences of doing so at this stage of the case could be significant and
far-reaching.
Case 1:16-cv-00041-CFC Document 259 Filed 04/30/19 Page 3 of 3 PageID #: 11208
The Honorable Colm F. Connolly
April 30, 2018
Page 2

                                       Respectfully,

                                       /s/ Michael J. Flynn

                                       Michael J. Flynn (#5333)

cc:   All counsel of record
